Citation Nr: 0619248	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-34 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for a back condition.

2.  Entitlement to service connection for a bilateral hip 
condition, as secondary to a service connected back 
condition.

3.  Entitlement to service connection for a bilateral knee 
condition, as secondary to a service connected back 
condition.

4.  Entitlement to service connection for a right ankle 
condition, as secondary to a service connected back 
condition.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Marines from June 
1955 to June 1958 and in the Air Force from August 1959 to 
December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional office in San Diego, 
California (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the veteran's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.

In October 2004, the veteran requested a videoconference 
hearing before the Board, which was subsequently scheduled 
for April 7, 2006.  The veteran failed to report to the 
hearing.  In a letter received by the Board in April 2006 , 
he stated that he had not received notice of the scheduled 
hearing because he had moved to a new address and he 
petitioned the Board to reschedule the hearing.  Though the 
veteran had not previously notified the VA of this address 
change, the Board is of the opinion that such a circumstance 
meets the good cause requirements of 38 C.F.R. § 20.704.

Accordingly, this case is remanded to the RO for the 
following action:

The RO must schedule the veteran for a 
videoconference hearing before the Board. 
The veteran and his representative should 
be notified of the date and time of the 
hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).



